Title: John Adams to Abigail Adams, 17 May 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia May 17. 1777
     
     I never fail to inclose to you the News papers, which contain the most of the Intelligence that comes to my Knowledge.
     I am obliged to slacken my Attention to Business a little, and ride and walk for the Sake of my Health, which is but infirm.—Oh that I could wander, upon Penns Hill, and in the Meadows and Mountains in its Neighbourhood free from Care! But this is a Felicity too great for me.
     Mr. Gorham and Mr. Russell are here with a Petition from Charlstown. It grieves me that they are to return without success. I feel, most exquisitely, for the unhappy People of that Town. Their Agents have done every Thing in their Power, or in the Power of Men to do, and the Mass. Delegates have seconded their Efforts to the Utmost of their Power, but all in vain.
     The Distress of the States, arising from the Quantity of Money abroad, and the monstrous Demands that would be made from Virginia, N. Jersy, N. York and elsewhere, if a Precedent should be once set, has determined the Congress, almost with Tears in their Eyes, to withstand this Application at present.
     Every Man expressed the Utmost Tenderness and Humanity, upon the Occasion: But at the same Time every Man except the Mass. Delegates expressed his full Conviction of the ill Policy of granting any Thing at present.
    